Comstock, J.
Appellee brought this action against appellant to recover damages alleged to have been sustained by him on account of personal injuries received by his infant son at the crossing of a public highway and the tracks of the appellant company.
The issues were formed upon a third paragraph of complaint (demurrers having been sustained to the first and second) and, an answer in general denial thereto.
The trial resulted in a judgment and verdict in favor of appellee in the sum of $700. Appellant asks for a reversal upon the action of the court in overruling its demurrer for want of .facts to the third paragraph of complaint. Second, in overruling its motion, at the close of the evidence, to direct the jury to return a verdict in its favor. Third, in overruling appellant’s motion for judgment in its favor on the interrogatories and answers thereto. Fourth, in overruling its motion for a now trial.
Counsel representing, respectively, appellant and appellee, are agreed that the facts in this case and the findings made by the jury in answer to interrogatories, are practically the same as in Cleveland, etc., R. Co. v. Wuest (1908), ante, 210, both actions and appeals growing out of the same accident, the appellee in said appeal being the son of this appellee.
Upon a review of the opinion in that case, we are satisfied with the result reached, and in harmony therewith the judgment in the case at bar is affirmed.